DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Status of the Claims
In the Reply filed 31 March 2022, Applicant amended claim 12.  Claims 1-20 are pending.
Restriction/Election
The examiner acknowledges Applicant’s election, with traverse, of Invention I.  In response, the examiner notes that claims 15 and 16 are directed to Invention II because they concern treating a subject, not merely a cell.  In other words, the noble metal precursor in claims 15 and 16 is actually administered to the subject, which comprises a cell.  The corresponding method is therefore classified in A61K 33/242 and A61P 39/06.  See also Office Action (04 February 2022) at para. 7.  Hence, both claims 15 and 16 are directed to Invention II, not Invention I, which is classified separately in A01N 1/0226.  The examiner confirms that the restriction requirement is proper because it is necessary to enable the examiner to adequately focus his search and, thereby, avoid incurring an undue search and examination burden.  MPEP § 808.02(A) and (C).  Accordingly, the restriction requirement is made FINAL.
Claims 15-20, which are respectively directed to non-elected Inventions II and III, are withdrawn from further consideration.  37 CFR 1.142(b).
The examiner additionally acknowledges Applicant’s election, with traverse, of the following six species: (1) gold trichloride, as the noble metal precursor; (2) brain cell, as the cell; (3) tumor cell, as the cell type (see attached Interview Summary); (4) human, as the subject; (5) oxidative stress, as the hypoxic condition; and (6) intravenously, as the route of administration.  The examiner confirms that the election-of-species requirements are proper because they are necessary to enable the examiner to adequately focus his search and, thereby, avoid incurring an undue search and examination burden.  MPEP § 808.02(A) and (C).  For example, the three genera of noble metal precursors, cells, and subjects are each vast and diverse.  Accordingly, the election-of-species requirements are made FINAL.
At this juncture, the examiner notes that his search located relevant prior art directed to a non-elected species of noble metal precursor, specifically, chloroauric acid (HAuCl4), which — along with gold trichloride (the elected species) — is recited in the Markush group of claim 10. Accordingly, the corresponding election-of-species requirement is withdrawn as to between chloroauric acid and gold trichloride only.
The examiner additionally notes that his search located relevant prior art directed to a non-elected species of cell, specifically, liver cell, which — along with brain cell (the elected species) — is recited in the Markush group of claim 12. Accordingly, the corresponding election-of-species requirement is withdrawn as to between liver cell and brain cell only.
Claim 14, which is directed to a non-elected species of cell type, is withdrawn from further consideration.  37 CFR 1.142(b).  
Claims 1-13 are considered below.  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang 2015 (“Potent selective inhibition of MMP-14 by chloroauric acid and its inhibitory effect on cancer cell invasion.” RSC Advances 5.23 (2015): 17700-17708) in view of Neshatian (“Uptake of gold nanoparticles in breathless (hypoxic) cancer cells.” Journal of biomedical nanotechnology 11.7 (2015): 1162-1172) and Wang 2013 (“In vivo self-bio-imaging of tumors through in situ biosynthesized fluorescent gold nanoclusters.” Scientific reports 3.1 (2013): 1-6).  
Wang 2015 is directed to the “[p]otent selective inhibition of MMP-14 by chloroauric acid and its inhibitory effect on cancer cell invasion” (title).
Wang 2015 discloses that “[m]atrix metalloproteinases (MMPs) are a group of zinc-containing proteases that are mostly responsible for extracellular matrix (ECM) turnover” (page 17700, left column), and that “MMPs participate in multiple physiological or pathological processes that require ECM remodeling, and their excessive expression is closely related to migration, invasion, and metastasis of tumor cell during tumor progression” (page 17701, left column).  “To date,” Wang discloses, “a number of MMP inhibitors have been developed for therapeutic purposes against diseases such as cancer and arthritis” (page 17700, left column).  
Wang 2015 additionally discloses that chloroauric acid (HAuCl4) specifically suppressed the activity of MMP-14 in a dose-dependent manner (page 17702; see also Table 1 on page 17703 (showing an IC50 of merely 0.30 µM as well as other effective amounts)).
Furthermore, Wang 2015 discloses that chloroauric acid can effectively inhibit the invasion behaviors of human fibrosarcoma HT-1080 cells (page 17704, right column) and finds that “[c]hloroauric acid has a specific inhibition effect on MMP-14 and can effectively inhibit the invasion behaviors of HT-1080 cells” (page 17705, left column).  Wang concludes that chloroauric acid has potential therapeutic value (abstract).
Although Wang 2015 discloses that chloroauric acid can be administered to a tumor cell, Wang 2015 is silent regarding whether (1) that cell is hypoxic or at risk of undergoing hypoxia or (2) chloroauric acid truly qualifies as a noble metal precursor.  As explained below, the following two references, in combination, compensate for those deficiencies: Neshatian and Wang 2013.
Neshatian is directed to the “uptake of gold nanoparticles in breathless (hypoxic) cancer cells” (title).
Neshatian teaches as follows: “The cells in a solid tumor grow very fast and the vasculature, which supplies oxygen and nutrients to the tissues, is unable to meet the demand of the rapidly growing tumor cells.  This lack of oxygen and nutrients results in the activation of angiogenesis signals to form new capillaries for the delivery of oxygen and nutrients to these rapidly growing cells.  However, this newly formed vasculature around the tumor greatly differs from the vasculature in normal tissue in both structure and function.  This variation includes abnormal vessel walls, leakiness, abnormal vascular architecture, and abnormal density.  Abnormal tumor vasculature causes poor blood flow through the tumor regions and leaves some of these regions hypoxic.”  (Emphasis added) Page 1, right column.  “Hence, most solid human tumors have cells that do not receive enough oxygen, and these cells are known as hypoxic cells.”  (Emphasis added) Page 2, left column.  “It has been shown that the low levels of oxygenation, or hypoxia, commonly present in solid tumors protects cells from death by irradiation.”    (Emphasis added) Page 7, left column.  
Neshatian teaches that “the use of GNPs (gold nanoparticles) as a drug carrier, radiation dose enhancer, and as a photothermal agent in cancer therapeutics has been carried out using properly oxygenated cancer cells” (pages 2-3 at bridging sentence) and that those GNPs can be synthesized using chloroauric acid (HAuCl4) (page 3, left column).  
Neshatian teaches, on the basis of experimental findings, that the uptake of GNPs is dependent on the duration of the time that the cells were exposed to hypoxic conditions, with those cells that were pre-exposed to hypoxia for 18 hours having a higher uptake than those cells that were pre-exposed to hypoxia for only 4 hours (page 9, right column).  See also Abstract and page 7 at Figure 5.  
Neshatian suggests the foregoing “findings will play a vital role in the optimization of GNP-based therapeutics in cancer treatment” (abstract).
Wang 2013 is directed to “in vivo self-bio-imaging of tumors through in situ biosynthesized fluorescent gold nanoclusters” (title).
Wang 2013 teaches that gold nanoclusters are spontaneously biosynthesized by cancer cells that have been administered HAuCl4, which is known also as chloroauric acid (Abstract and page 2 at Figure 1).
Wang 2013 further teaches that the gold nanoclusters biosynthesized in situ from HAuCl4 display fluorescent properties similar to those of chemically prepared gold nanoclusters, thus providing an excellent opportunity for in vivo imaging of tumors by laser confocal scanning microscopy and in vivo bio-imaging microscopy (page 2, left column).  
Wang 2013 additionally teaches that (i) “Reduction of HAuCl4 does not occur with the same efficiency in non-cancerous cells as evidenced by comparison normal embryo liver cells (L02 cells) and normal mouse model, which remain fluorescent-silent when submitted to the same incubation protocol with HAuCl4” and (ii) “Since the fluorescent gold nanoclusters grow directly in tumor cells/tissues and remain sequestrated within, any side problems related to the dissemination of nanoparticles to surrounding normal cells/tissues/organs are prevented while they accumulate within the tumors.”  Page 2, left column.  
Prior to the time of filing the present application, the teachings of Neshatian and Wang 2013, in combination, would have motivated a person having ordinary skill in the art to modify Wang 2015 by administering an effective amount of chloroauric acid to a hypoxic tumor cell (or even a tumor cell at risk of developing hypoxia), in an effort to selectively inhibit the tumor cell from progressing (by targeting MMP-14) and/or to selectively image it.  This modification would have been made with a reasonable expectation of success, especially considering that (1) Neshatian teaches that most solid tumors are hypoxic, (2) Neshatian suggests that the uptake of GNPs by hypoxic cells significantly exceeds that of normoxic cells, (3) Wang 2013 teaches that tumor cells biosynthesize gold nanoparticles in situ when administered HAuCl4 and that those nanoparticles have fluorescent properties, (4) Wang 2013 teaches that in situ conversion of HAuCl4 into gold nanoclusters essentially does not occur in non-cancerous cells, and (5) Wang 2013 teaches that the resulting gold nanoclusters remain sequestered within the cancer cells.  Therefore, claims 1, 8-10, and 13 are prima facie obvious.
Regarding claims 2-5 and 7, the examiner notes that the limitations recited in each of these claims do not result in a manipulative difference over the combination of prior art references, as applied above to claims 1 and 8-10.  MPEP § 2111.04(I) (a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited’”), quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003)).  
Regarding claims 6 and 11, Neshatian teaches that “[u]nder hypoxia, ATP generation shifts from ATP generation shifts from the phosphorylation pathway in the mitochondrion to the oxygen-independent pathway of glycolysis” (page 2, left column).  Oxidative phosphorylation qualifies as a form of oxidative stress.  MPEP § 2111 (“During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”).  
Regarding claim 12, Wang 2013 teaches a human hepatocarcinoma cell line (HepG2), which qualifies as a liver cell (abstract).  
Conclusion
Claims 1-13 are rejected.  
No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
20 May 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611